Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is that the claims similarly recite “one or more adjustable optical deflectors located along a general optical path between the entrance port and the exit port and configured to provide adjustment of at least three degrees of freedom of the adjustable propagation path of said light beam from the exit port towards said eye; wherein two of said degrees of freedom are associated with compensating for angular changes in a gaze direction of the eye, and one or more of said degree of freedom provides for compensating over variations in a relative position of said eye projection device with respect to the eye…such that said optical assembly need not be moved relative to the eye for carrying out the adjustment of the at least three degrees of freedom” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Chirieleison (US 2008/0002262); Yamada (US 2007/0159599); Furness et al. (US 5,596,339); Futterer (US 2013/0222384); Starner (US 2015/0097772)) disclose of making adjustments for compensating gaze direction of the eye, however, fail to teach and/or suggest the specifically claimed features as highlighted above (See applicant’s arguments on pages 16-17 of the response filed 24 May 2021 regarding Chirieleison, on pages 18-20 regarding Yamada, and page 21 regarding the combination of the references.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 June 2021